DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 5, 6, 7, 8, 14, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei US 20140139666 in view of Ruiz US 20130045763.

Regarding claim 4, Wei disclose(s) the following claim limitations:
An electronic device comprising: 
a viewer having a first end, a second end, and a passage extending between the viewer first end and the second end (i.e. first and second end of the doorbell and passage between the two 140) 
a first component coupled to the first end, the first component comprising: a first opening (i.e. aperture 131) [paragraph 40; fig. 1b]; and 
a surface (i.e. surface 315 where doorbell meets the door and the ring) [fig. 5a-d]; and 
a first ring located proximate to the first opening such that the first ring is interposed between a portion of the surface and a barrier when the first component is secured to the barrier (i.e. ring 130 is between the barrier 200 and the door side of the doorbell 315. This would include a portion under the ring.) [paragraph 56; fig. 7]; and 
a second component coupled to the second end (i.e. outside portion 350) [paragraph 49; fig. 5a-d], the second component comprising: 
a second opening (i.e. outside portion with opening used to connect one side to the other.) [paragraph 52; fig. 6]; 
a camera; (i.e. outside portion with camera 352) [paragraph 49; fig. 5a-d].  
Wei do/does not explicitly disclose(s) a button.
However, in the same field of endeavor Ruiz discloses the deficient claim limitations, as follows:
a camera and a button; (i.e. outside portion with camera and button) [paragraph 52; fig. 6].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Wei to have a button. 
It would be advantageous because a button can be used to signal the arrival of a visitor. 


Regarding claim 5, Ruiz meets the claim limitations, as follows: 
The electronic device as recited in claim 4, wherein the second component further comprises an additional ring located at least partially within the second opening such that the additional ring is interposed between a portion of the second component and the barrier when the second component is secured to the barrier (i.e. threaded ring 54 in between barrier and the components) [fig. 5].  

Regarding claim 6, Ruiz meets the claim limitations, as follows: 
The electronic device as recited in claim 5, wherein the additional ring includes threads that secure the ring to the viewer (i.e. threaded ring 54) [fig. 5].  


Regarding claim 8, Ruiz meets the claim limitations, as follows: 
The electronic device as recited in claim 4, wherein the ring is interposed between the fastener and the barrier when the first component is secured to the barrier (i.e. ring between the fastener 52 and the barrier (on the other side of the outside portion 20) [paragraph 52; fig. 5, 6].  

Regarding claim 8, Ruiz meets the claim limitations, as follows:
Wherein the ring comprises at least one of brass or a melting point of at least 1710 degrees Fahrenheit (i.e. brass is a common metal to be used in the 
construction of a ring).

Regarding claim 21, Wei meets the claim limitations, as follows:
The electronic device as recited in claim 4, wherein the first ring includes a third opening, and wherein the first end of the viewer is at least partially within the third opening (i.e. ring has many openings, one of which has a peephole holder 140 that is within the opening of the ring.) [paragraph 36; fig. 1b].

Claim 22 is rejected using similar rationale as claim 8.

Allowable Subject Matter
Claims 1-3 and 15-20 allowed.
Claim 9, 10, 12, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426